Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is entered into as of the 3rd
day of September, 2009 (the “Effective Date”) by and between Christopher J.
Davino (the “Executive”) and Premier Exhibitions, Inc., a Florida corporation
(the “Company”).
Recitals
     WHEREAS, the Executive presently serves as interim President and Chief
Executive Officer of the Company pursuant to an employment agreement with the
Company effective as of January 28, 2009 (the “Prior Agreement”);
     WHEREAS, the Executive presently serves on the Board of Directors of the
Company (the “Board”);
     WHEREAS, the Executive and the Company wish to provide for the continued
employment of the Executive on the terms and conditions set forth herein; and
     WHEREAS, effective as of the date hereof, the Executive and the Company
intend that the Prior Agreement shall cease to be of any force or effect, except
with respect to amounts that are due and owing to the Executive under the Prior
Agreement.
Agreement
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Executive (each individually a “Party” and
together the “Parties”) agree as follows:
     1. Employment.
          (a) The Company hereby agrees to continue to employ the Executive, and
the Executive hereby agrees to continue to be employed by the Company, subject
to the terms and conditions of this Agreement, for the period commencing on the
Effective Date and ending on the earlier of the third anniversary thereof or the
Date of Termination (as defined in Section 4(g) below) (the “Employment
Period”).
          (b) This Agreement sets forth the terms and conditions of the
Executive’s employment by the Company, represents the entire agreement of the
parties with respect to that subject, and except as otherwise provided herein
supersedes all prior understandings and agreements with respect to that subject.
          (c) The Executive hereby acknowledges and agrees that this Agreement
is intended to and does replace the Prior Agreement and that the Prior Agreement
is cancelled, terminated and of no further force and effect as of the Effective
Date except as set otherwise forth herein and provided further that Section 5
entitled “Indemnification; Insurance” shall





--------------------------------------------------------------------------------



 



survive the Prior Agreement’s termination; provided, however, that (i) any
salary or bonus earned under Sections 2(a) and (b) of the Prior Agreement
through and including the day immediately prior to the Effective Date that has
not been paid by the Company as of the Effective Date shall be paid to the
Executive within 10 days after the Effective Date and all rights and remedies
relating thereto under the Prior Agreement shall be available to Executive
thereunder until such amounts to be paid are actually paid, and (ii) the
Executive’s business expenses incurred through and including the day immediately
prior to the Effective Date that are reimbursable pursuant to Section 3(a) of
the Prior Agreement and have not been reimbursed by the Company as of the
Effective Date, shall be paid to the Executive on the later of (x) 10 days after
the Effective Date, or (y) 10 days after the Company receives an invoice and
proper documentation from the Executive for such expenses; provided that the
Executive shall have submitted an invoice and proper documentation for such
expenses to the Company no later than February 1, 2010.
     2. Position and Duties.
          (a) Duties. The Executive shall be employed by the Company as
President and Chief Executive Officer, and the Executive shall continue to serve
on the Board, subject to re-election by the shareholders of the Company. The
Executive shall be responsible for the general management of the affairs of the
Company and shall perform all duties incidental to such positions which may be
required by law and all such other duties as are properly and lawfully required
by the Board. The Executive shall report directly to the Board.
          (b) Engaging in Other Employment. During the Employment Period, the
Executive shall devote substantially all of his business time, energies and
talents to serving as President and Chief Executive Officer of the Company, and
shall perform his duties conscientiously and faithfully subject to the
reasonable and lawful directions of the Board, and in accordance with the
policies, rules and decisions adopted from time to time by the Company, its
Board and any employing affiliates. During the Employment Period, it shall not
be a violation of this Agreement for the Executive, subject to the requirements
of Section 11, to (i) serve on civic or charitable boards, (ii) with the consent
of the Board, which consent shall not be unreasonably withheld or denied, serve
on no more than three corporate boards unrelated to the Company (and retain all
compensation in whatever form for such service), it being understood that the
Executive’s service on corporate boards described on Exhibit A hereto is hereby
approved as of the Effective Date, (iii) deliver lectures or fulfill speaking
engagements, and (iv) manage personal investments, so long as such activities
(individually or in the aggregate) do not significantly interfere with the
performance of the Executive’s responsibilities as set forth in Section 2(a) of
this Agreement or the Executive’s fiduciary duties to the Company.
          (c) Location. The Executive’s principal office shall be at the
principal executive offices of the Company in Atlanta, Georgia, located at 3340
Peachtree Road, Suite 2250, Atlanta, Georgia 30326; provided that the Executive
may be required under reasonable business circumstances to travel outside of
such location in connection with performing his duties under this Agreement. The
Executive shall be provided use of adequate office space and secretarial support
at the Company’s principal executive offices during the Employment Period.

2



--------------------------------------------------------------------------------



 



          (d) Board Service. During the Employment Period, the Company shall use
its best efforts to cause the Executive to be nominated for re-election to the
Board.
          (e) Affiliates. The Executive agrees to serve, without additional
compensation, as an officer and director of each of the Company’s wholly-owned
affiliates as of the date hereof, as determined by the Board, provided that such
service is covered by Sections 8 and 9 of this Agreement.
     3. Compensation.
          (a) Base Salary. During the Employment Period, the Company shall pay
the Executive an annualized base salary (“Annual Base Salary”) at a rate of
$290,000, payable in regular installments in accordance with the Company’s
normal payroll practices (but in no event less frequently than bi-weekly
installments). During the Employment Period, the Annual Base Salary shall be
reviewed by the Board or a committee thereof, for increase only, at such time as
the salaries of other senior executives of the Company are reviewed generally.
If so adjusted, the Annual Base Salary shall be adjusted for all purposes of
this Agreement.
          (b) Annual Incentive. For each fiscal year during the Employment
Period, the Executive shall be eligible to participate in an annual incentive
plan under terms and conditions no less favorable than other senior executives
of the Company; provided that the Executive’s “target” annual incentive
opportunity shall be 50% of his Annual Base Salary (or such higher percentage as
determined by the Board or a committee thereof from time to time); provided
further that the annual incentive for the fiscal year ending February 28, 2010
shall be pro-rated for the period commencing on the Effective Date through and
including the end of such fiscal year. The Executive’s payment under the annual
incentive plan shall be based on the extent to which the predetermined
performance objectives established by the Board or a committee thereof (and
acceptable to the Executive) have been achieved; provided that at least one-half
of the annual incentive opportunity shall be based on the extent to which the
Company achieves pre-established quantitative financial metrics; provided
further that the performance objectives may be based on performance during
semi-annual, quarterly or shorter measuring periods within the fiscal year.
Except as otherwise provided in Section 5(a)(ii) of this Agreement, the
Executive must be employed on the last day of the fiscal year to receive payment
of any annual incentive earned for that fiscal year. Except as otherwise
provided in Section 5(a)(ii), the annual incentive, if earned, will be paid to
the Executive by the Company no later than two and one half months after the
later of (i) the end of the applicable fiscal year, or (ii) the end of the
calendar year in which the fiscal year ends.
          (c) Equity Awards.
               (i) As determined by the Board or a committee thereof, the
Executive shall be eligible for grants of equity compensation awards under the
Premier Exhibitions, Inc. 2009 Equity Incentive Plan, or any successor plan (the
“Equity Incentive Plan”) in accordance with the Company’s policies, as in effect
from time to time at levels commensurate with other senior executives of the
Company.

3



--------------------------------------------------------------------------------



 



               (ii) On September 3, 2009, the Company shall grant to the
Executive a nonqualified stock option to purchase 1,170,000 shares of the
Company’s common stock (the “Stock Option”). The Stock Option shall have an
exercise price per share equal to the closing price per share of the Company’s
common stock on the date of grant, as reported on the NASDAQ Global Market, and
shall otherwise be granted upon the terms, and subject to the conditions, of the
Equity Incentive Plan and the award agreement evidencing the grant of the Stock
Option, a copy of which is attached as Exhibit B to this Agreement.
          (d) Vacation. During the Employment Period, the Executive shall be
eligible for paid vacation in accordance with the Company’s policies, as may be
in effect from time to time, for its senior executives generally; provided that
the Executive shall be entitled to paid vacation time of no less than four
(4) weeks per calendar year (including each partial calendar year during the
Employment Period). The Executive shall use such vacation time at such
reasonable time or times each year as he may determine.
          (e) Benefits. During the Employment Period, and except as otherwise
provided in this Agreement, the Executive shall be eligible to participate in
all welfare, perquisites, fringe benefit, insurance, retirement and other
benefit plans, practices, policies and programs, maintained by the Company and
its affiliates applicable to senior executives of the Company generally, in each
case as amended from time to time; provided that the Company may not take any
action that would have the effect of materially reducing the overall value of
the Executive’s benefits package as in effect on the Effective Date.
          (f) Expense Reimbursements. The Executive shall be reimbursed for all
travel and other out-of-pocket expenses actually and properly incurred by the
Executive during the Employment Period in connection with carrying out his
duties hereunder in accordance with the Company’s policies, as may be in effect
from time to time, for its senior executives generally, or if none, in
accordance with substantiation requirements under applicable law (including the
Internal Revenue Code of 1986, as amended (the “Code”)), pertaining to the
deductibility of such expenses; provided that, notwithstanding anything
contained in those policies to the contrary, (i) the Executive shall receive
$2,000 per month, payable on the first day of each month during the Employment
Period, for a housing stipend, and (ii) the Executive shall be reimbursed for
the cost of his roundtrip, coach class airline tickets (and related ground
transportation and parking) for weekly trips actually taken during the
Employment Period between Atlanta, Georgia (or, if the Executive is traveling
outside of such location in connection with performing his duties under this
Agreement, such other location) and New York, New York (or Newark, New Jersey).
     4. Termination of Employment.
          (a) Death. The Executive’s employment shall terminate automatically
upon the Executive’s death during the Employment Period.
          (b) Disability. If the Company determines in good faith that the
Disability of the Executive has occurred during the Employment Period (as
defined below), it may give to the Executive written notice in accordance with
Section 14 of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the

4



--------------------------------------------------------------------------------



 



Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the
30-day period after such receipt, the Executive shall not have returned to full
time performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the inability of the Executive to perform the essential
duties of the position held by the Executive by reason of any medically
determined physical or mental impairment that lasts for 180 consecutive days in
any one-year period, all as determined by an independent licensed physician
mutually acceptable to the Company and the Executive or the Executive’s legal
representative.
          (c) Cause. The Executive’s employment with the Company may be
terminated during the Employment Period with or without Cause. For purposes of
this Agreement, “Cause” shall mean:
               (i) the Executive’s continued failure to substantially perform
Executive’s employment duties (other than any such failure resulting from
Executive’s incapacity due to physical or mental illness) which are demonstrably
willful and deliberate on Executive’s part and which are not remedied in a
reasonable period of time after receipt of written notice from the Company; or
               (ii) any act of fraud, material misappropriation, embezzlement or
similar material dishonest or material wrongful act by the Executive; or
               (iii) the Executive’s continued abuse of alcohol, prescription
drugs or any substance which materially interferes with Executive’s ability to
perform services on behalf of the Company or Executive’s use of illegal drugs;
or
               (iv) the Executive’s commission of, conviction for, or plea of
guilty or nolo contendere to, a felony, or a crime involving moral turpitude; or
               (v) a material breach by the Executive of the covenants set forth
in Section 11 hereof that has a material adverse effect on the Company.
No act or failure to act on the part of the Executive shall be considered
“willful” unless it is done, or omitted to be done, by the Executive in bad
faith or without reasonable belief that the Executive’s action or omission was
in the best interests of the Company.
          (d) Good Reason. The Executive’s employment with the Company may be
terminated by the Executive during the Employment Period with or without Good
Reason. For purposes of this Agreement, “Good Reason” shall mean any of the
following without the Executive’s consent:
               (i) a material negative and non-temporary change, diminution or
reduction in the Executive’s current authority, title, reporting relationship or
duties as Chief Executive Officer that has the practical effect of materially
diminishing the Executive’s current authority (including as a result of a sale
of all or substantially all of the Company’s assets to a third party), or the
assignment to the Executive of material duties that are materially and
negatively inconsistent with the Executive’s position as Chief Executive
Officer, in either case of a magnitude that changes the fundamental character of
the Executive’s job as Chief Executive

5



--------------------------------------------------------------------------------



 



Officer to such an extent as to constitute a de facto demotion, and in either
case excluding for this purpose any action not taken in bad faith and that is
remedied by the Company within 10 days after receipt of notice given by the
Executive (it being understood that if the Executive does not continue to be the
Chief Executive Officer of a public company following a “Change in Control” (as
such term is defined in the Equity Incentive Plan), then Good Reason shall be
deemed to exist); or
               (ii) the Executive’s removal from the position of Chief Executive
Officer of the Company; or
               (iii) The Company requiring the Executive to be based at any
office or location more than 50 miles from the location provided in Section 2(c)
of this Agreement; or
               (iv) any material reduction in the overall value of the
Executive’s compensation and benefits package (including, without limitation,
any amendment to the Stock Option or Equity Incentive Plan that has the effect
of materially reducing the overall value of the Executive’s compensation and
benefits package); or
               (v) any other action or inaction that constitutes a material
breach by the Company of the terms of this Agreement;
provided, however, that the Executive’s employment may be terminated by the
Executive for Good Reason if (x) an event or circumstance set forth in the
clauses of this Section 4(d) above shall have occurred and the Executive
provides the Company with written notice thereof within 30 days after the
Executive has knowledge of the occurrence or existence of such event or
circumstance, which notice shall specifically identify the event or circumstance
that the Executive believes constitutes Good Reason, (y) the Company fails to
correct the circumstance or event so identified within 30 days after the receipt
of such notice, and (z) the Executive resigns effective within 90 days after the
date of delivery of the notice referred to in clause (x) above.
          (e) End of Employment Period. The Executive’s employment shall
terminate automatically upon the third anniversary of the Effective Date.
          (f) Notice of Termination. Any termination by the Company for Cause,
or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 14 of
this Agreement. For purposes of this Agreement, a “Notice of Termination” means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than
30 days after the giving of such notice). The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company,

6



--------------------------------------------------------------------------------



 



respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.
          (g) Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein within 30 days of such notice, as the case may
be, (ii) if the Executive’s employment is terminated by the Company other than
for Cause or Disability, 30 days after the date of receipt of the Notice of
Termination or any later date specified therein, (iii) if the Executive
voluntarily resigns without Good Reason, the date on which the terminating party
notifies the other party that such termination shall be effective, provided that
the Company may, in its sole discretion, make such termination effective on any
date, it elects in writing, between the date of the notice and the proposed date
of termination specified in the notice, (iv) if the Executive’s employment is
terminated by reason of death, the date of death of the Executive, (v) if the
Executive’s employment is terminated by the Company due to Disability, the
Disability Effective Date or (vi) if the Executive’s employment is terminated at
the end of the Employment Period, the end of the Employment Period.
          (h) Resignation from All Positions. Notwithstanding any other
provision of this Agreement, upon the termination of the Executive’s employment
for any reason, unless otherwise requested by the Board, the Executive shall
immediately resign from all positions that he holds or has ever held with the
Company and its affiliates, other than his position on the Board. The Executive
shall be treated for all purposes as having so resigned from such positions upon
termination of his employment, regardless of when or whether he executes any
documentation to effectuate such resignations.
     5. Obligations of the Company Upon Termination.
          (a) Termination by Company without Cause; by Executive for Good
Reason; or by Company for Failure to Renew. If (x) the Company terminates
Executive’s employment or this Agreement other than for Cause, death or
Disability during the Employment Period, (y) the Executive terminates his
employment or this Agreement for Good Reason during the Employment Period, or
(z) the executive’s employment is terminated on the third anniversary of the
Effective Date:
               (i) Accrued Benefits. The Company shall pay to the Executive in a
lump sum in cash the sum of (A) the portion of the Executive’s Annual Base
Salary earned through the Date of Termination, to the extent not theretofore
paid, (B) the amount of any annual incentive that has accrued for a completed
fiscal year preceding the Date of Termination, but has not yet been paid to
Executive, (C) any accrued but unused vacation pay through the Date of
Termination, to the extent not theretofore paid, and (D) the Executive’s
business expenses that are reimbursable pursuant to Sections 1(c) and 3(f) but
have not been reimbursed by the Company as of the Date of Termination (the sum
of the amounts described in clauses (A) through and including (D) shall be
referred to as the “Accrued Benefits”). The Accrued Benefits shall be paid in a
single lump sum within 14 days after the Date of Termination (or with respect to
the accrued annual incentive, such earlier date specified in the applicable plan
document).

7



--------------------------------------------------------------------------------



 



               (ii) Severance. Subject to Section 6 of this Agreement, the
Company shall pay to the Executive:
                    (A) A lump sum payment equal to 150% of his Annual Base
Salary, payable within 14 days after the Release described in Section 6 becomes
effective and irrevocable in accordance with its terms or such later date as
required by Section 22 hereof.
                    (B) A lump sum payment equal to the annual incentives, if
any, the Executive would have received for the fiscal year during which the Date
of Termination occurs (the “Termination Year”) had the Executive remained
employed through the conclusion of the Termination Year, without pro-ration,
based on the following methodology: (I) the portion of any annual incentive
allocated to performance goals measured over a period that commenced on or after
the first day of the Termination Year and ended on or before the Date of
Termination shall be calculated based on actual performance results with respect
to those goals; (II) the portion of any annual incentive allocated to each
qualitative performance goal measured over a period that has not ended as of the
Date of Termination shall be calculated based on the average achievement level
for the goals described in clause (I) of this Section 5(a)(ii)(B); provided that
if clause (I) does not apply because there are no such completed measuring
periods, then the portion of the annual incentive allocated to each qualitative
performance goal shall be based on the average achievement level, if any, for
the qualitative goals established for the Executive in the fiscal year
immediately prior to the Termination Year; provided further that if there were
no qualitative goals established for the Executive for the fiscal year
immediately prior to the Termination Year, then the portion of the annual
incentive allocated to each qualitative performance goal shall be calculated
assuming target level of achievement for each such goal; and (III) the portion
of any annual incentive allocated to each quantitative performance goal measured
over a period that has not ended as of the Date of Termination shall be
calculated as follows: the target for such goal shall be pro-rated based on the
number of full calendar months that have elapsed during the Termination Year and
prior to the Date of Termination, and the achievement level for such goal shall
be based on the extent to which actual performance through the month that ended
immediately prior to the month in which the Date of Termination occurs compares
to the pro-rated target. Notwithstanding the foregoing, if as of the Date of
Termination, the Board or a committee thereof has not established performance
goals for the Executive with respect to the Termination Year, then the annual
incentive shall be calculated based on the average payout percentage for the
annual incentives granted to the Executive in the immediately preceding fiscal
year; provided further that if the Date of Termination occurs prior to the end
of the fiscal year that includes the Effective Date, then the annual incentives
shall be calculated assuming target performance. The payment pursuant to this
Section 5(a)(ii)(B) shall be made within 14 days after the Release described in
Section 6 becomes effective and irrevocable in accordance with its terms and
shall be in lieu of any annual incentives that the Executive would have
otherwise been entitled to receive under the terms of the annual incentive plans
covering the Executive for the Termination Year.
                    (C) The Stock Option (to the extent then outstanding and not
already vested) will vest in full.
                    (D) If the Executive is in Atlanta, Georgia (or, if the
Executive is traveling outside of such location in connection with performing
his duties under this

8



--------------------------------------------------------------------------------



 



Agreement, such other location) on the Date of Termination, then the Company
shall reimburse the Executive (within 14 days after receipt of an invoice from
the Executive) for the cost of a one-way, coach class airline ticket and related
ground transportation and parking for travel home to New York, New York;
provided that (i) the trip is taken by the Executive within 30 days after the
Date of Termination and (ii) the Executive shall have submitted an invoice for
such reimbursement at least 90 days after the Date of Termination.
          (b) Other than for Good Reason; Cause. If the Executive shall
terminate employment without Good Reason or the Company shall terminate the
Executive’s employment for Cause during the Employment Period, then the Company
shall pay or provide to the Executive the Accrued Benefits in accordance with
Section 5(a)(i) and the other benefits as provided in Sections 5(d), 8 and 9,
and shall have no other severance obligations under this Agreement.
          (c) Death or Disability. If the Executive’s employment is terminated
by reason of the Executive’s death or Disability during the Employment Period,
then the Company shall pay or provide to the Executive or his beneficiary or
personal representative, as the case may be, the Accrued Benefits in accordance
with Section 5(a)(i) and the other benefits as provided in Sections 5(d)
(including accelerated vesting of the Stock Option), 8 and 9, and shall have no
other severance obligations under this Agreement.
          (d) Effect on Other Plans, Agreements and Benefits. Subject to the
last sentence of this Section 5(d), nothing in Section 5 or elsewhere in this
Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or its affiliates and for which the Executive may qualify, nor shall anything
herein limit or otherwise affect such rights as the Executive may have under any
other contract or agreement with the Company or its affiliates. Amounts that are
vested benefits or that the Executive is otherwise entitled to receive under any
plan, policy, practice or program of or any other contract or agreement with the
Company or its affiliates at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement. Notwithstanding the foregoing, any severance benefits received by the
Executive pursuant to Section 5 of this Agreement shall be in lieu of any
severance benefits to which the Executive would otherwise be entitled under any
severance plan, program, policy or practice or contract or agreement of the
Company or its affiliates (other than a retirement plan or other deferred
compensation arrangement, equity award (including the Stock Option), welfare
benefit plan or any similar plan or agreement which may contain provisions that
become operative on, or that may incidentally refer to accelerated vesting or
accelerated payment upon, a termination of the Executive’s employment).
     6. Release Requirement. The compensation and benefits to be provided under
Section 5(a)(ii) hereof shall be provided only if the Executive timely executes
and does not timely revoke a release of claims in the form attached hereto as
Exhibit C (the “Release”). The Release must be signed by the Executive or his
legal representative, if applicable, and become effective and irrevocable in
accordance with its terms (taking into account any applicable revocation period
set forth therein), within 30 days after the date of the Executive’s termination
of employment. Notwithstanding the foregoing and anything in the Release, if any
of the designated Releasees as defined in the Release are engaged in active
litigation or threatening to

9



--------------------------------------------------------------------------------



 



commence litigation against Executive in connection with his official duties
with the Company or in any way related to the Company at the time of termination
of employment and they do not timely execute a mutual release of Executive for
such litigation within 15 days of termination of employment, Executive will not
be obligated to sign such Release or release such parties and he will still be
entitled to full severance payments hereunder. In consideration for such
severance payments, Executive agrees to sign a substantially similar Release
acceptable to him and the Company that strikes the parties that refuse to
release him, provided however, his severance obligations will not be tied to the
execution of such release.
     7. Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company or any of its affiliates may have
against the Executive or others. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced whether or not the Executive obtains other
employment. The Company agrees to pay (within 14 days following the Company’s
receipt of an invoice from the Executive, subject to Section 22 of this
Agreement) at any time from the Effective Date through the Executive’s remaining
lifetime, (or, if longer, through the 20th anniversary of the Effective Date),
to the full extent permitted by law, all legal fees and expenses which the
Executive (or his heirs or legal representatives) may reasonably incur as a
result of any contest by either Party (including, as the case may be, the
Company, any of its affiliates or their respective predecessors, successors or
assigns, or the Executive, his estate, beneficiaries or their respective
successors and assigns) of the validity or enforceability of, or liability
under, any provision of this Agreement (including as a result of any contest by
the Executive about the amount of any payment pursuant to this Agreement); plus
in each case interest on any delayed payment at the applicable Federal rate
provided for in Section 7872(f)(2)(A) of the Code, if the Executive prevails on
any material claim made by him, and disputed by the Company under the terms of
this Agreement. In order to comply with Section 409A of the Code, in no event
shall the payments by the Company under this Section 7 be made later than the
end of the calendar year next following the calendar year in which such fees and
expenses were incurred; provided that the Executive shall have submitted an
invoice for such fees and expenses at least 20 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred. The amount of such legal fees and expenses that the Company is
obligated to pay in any given calendar year shall not affect the legal fees and
expenses that the Company is obligated to pay in any other calendar year, and
the Executive’s right to have the Company pay such legal fees and expenses may
not be liquidated or exchanged for any other benefit.
     8. Director’s and Officer’s Insurance. The Company shall provide the
Executive with reasonable and sufficient Director’s and Officer’s insurance
coverage that is at least as favorable as the coverage provided to other senior
executives of the Company on the date of this Agreement or at any time
thereafter. Such insurance coverage shall continue in effect both during the
Employment Period and, while potential liability exists, after the Employment
Period ends. The cost of insurance coverage shall be paid by the Company.
     9. Indemnification. The Company shall indemnify the Executive and hold him
harmless to the fullest extent permitted by law and under the charter and
by-laws of the

10



--------------------------------------------------------------------------------



 



Company and its affiliates (including the advancement of expenses) against, and
with respect to, any and all actions, suits, proceedings, claims, demands,
judgments, costs, expenses (including attorney fees), losses and damages
resulting from the Executive’s performance of his duties and obligations with
the Company; provided, however, that the Company shall have no obligation under
this Section 9 to indemnify the Executive for any losses and damages to the
extent that such losses and damages (a) are determined by a court of competent
jurisdiction in a final judgment or (b) are determined by arbitration, pursuant
to Section 12 of this Agreement, to have resulted from (i) the willful
misconduct of the Executive in his performance of his duties hereunder, (ii) any
knowing and willing violation of law by the Executive in his performance of his
duties hereunder, or (iii) a material breach of the terms of this Agreement by
the Executive that has a material adverse effect on the Company. This Section 9
shall survive any termination of employment.
     10. Section 280G Issues. If all or any portion of the amounts payable to
the Executive under this Agreement, either alone or together with other payments
to which the Executive is or may become entitled, constitute “excess parachute
payments” within the meaning of Section 280G of the Code, that are subject to
the excise tax imposed by Section 4999 of the Code (or similar tax and/or
assessment), then the Executive shall be responsible for the payment of such
excise taxes and the Company (and its successor) shall he responsible for any
loss of deductibility thereto; provided, however, that the Company and the
Executive shall cooperate with each other and use commercially reasonable
efforts to minimize, to the greatest extent possible (but subject to applicable
law, including Section 409A of the Code), the amount of excise taxes imposed
under Section 4999 of the Code by virtue of Section 280G of the Code. The
determination of the amount of any such excise taxes shall be made by an
independent accounting firm or other advisor as may be mutually acceptable to
the Company and the Executive, such costs to be paid by the Company.
     11. Covenants.
          (a) Confidential Information. During the Employment Period and
thereafter, the Executive shall not use or disclose any Confidential Information
(as defined below), except on behalf of the Company in furtherance of the
Executive’s good faith performance of his duties during the Employment Period
and with due regard to Executive’s fiduciary duties to the Company.
“Confidential Information” means information concerning the Company and its
business that is not generally known outside of the Company, and includes
(i) trade secrets; (ii) intellectual property; (iii) the Company’s methods of
operation and processes of the Company; (iv) information regarding the Company’s
present and/or future products, developments, processes and systems, including
invention disclosures and patent applications; (v) information on customers or
potential customers, including customers’ names, sales records, prices, and
other terms of sales and the Company’s cost information; (vi) the Company’s
personnel data; (vii) the Company’s business plans, marketing plans, financial
data and projections; and (viii) information received in confidence by the
Company from third parties. The foregoing shall not apply to information that
(A) was known to the public prior to its disclosure to the Executive;
(B) becomes generally known to the public subsequent to disclosure to the
Executive through no wrongful act of the Executive or any representative of the
Executive; or (C) the Executive is required to disclose by applicable law,
regulation or legal process (in which event the Executive will give the Company
prompt notice of such legal process in order to permit the Company to

11



--------------------------------------------------------------------------------



 



seek appropriate protective orders). The Executive shall deliver to the Company
at the termination of employment upon reasonable request by the Company all
memoranda, plans, records, reports, computer tapes and software and other
documents and data (and copies thereof) relating to the Confidential
Information, or to the work product or the business of the Company which he may
then possess or have under his control. The Executive’s obligations under this
Section 11(a) are in addition to, and not in limitation of or preemption of, all
other obligations of confidentiality which the Executive may have to the Company
under general legal or equitable principles, and federal, state or local law.
For purposes of this Section 11, the term “Company” means the Company, its
affiliates, and their respective predecessors.
          (b) Assistance. During and after the Employment Period, the Executive
shall assist in the defense of any claims, or potential claims that may be made
or threatened to be made against the Company in any action, suit or proceeding,
whether civil, criminal, administrative, investigative or otherwise (a
“Proceeding”), and shall assist in the prosecution of any claims that may be
made by the Company in any Proceeding, to the extent that such claims may relate
to the Executive’s employment or the period of the Executive’s employment. The
Executive shall promptly inform the Company if the Executive is asked to
participate (or otherwise become involved) in any Proceeding involving such
claims or potential claims. The Executive also shall promptly inform the Company
if the Executive is asked to assist in any investigation (whether governmental
or otherwise) of the Company (or their actions), regardless of whether a lawsuit
has then been filed against the Company with respect to such investigation
unless otherwise advised by counsel not to do so. In addition, the Executive
agrees to provide such services as are reasonably requested by the Company to
assist any successor to the Executive in the transition of duties and
responsibilities to such successor. The Company agrees to (i) reimburse the
Executive for all of the Executive’s out-of-pocket expenses associated with any
services performed under this Section 11(b), including travel expenses, food,
lodging and any attorneys’ fees incurred during his lifetime or if later, the
30-year period following the Date of Termination, and (ii) pay a reasonable per
diem fee to the Executive for any services performed under this Section 11(b)
after the Date of Termination, with such per diem based on a rate at least as
favorable as his rate of Annual Base Salary on the Date of Termination and
payable within 14 days after such services are performed. Any services or
assistance contemplated in this Section 11(b) shall be at mutually agreed to and
convenient times.
          (d) Enforcement. Because the Executive’s services are unique and
because the Executive has access to Confidential Information and work product,
the parties hereto agree that the Company would be damaged irreparably in the
event any of the provisions of Section 11(a) hereof were not performed in
accordance with its specific terms or were otherwise breached and that money
damages would be an inadequate remedy for any such non-performance or breach.
Therefore, the Company shall be entitled, in addition to other rights and
remedies existing in its favor, to an injunction or injunctions to prevent any
breach or threatened breach of any of such provisions and to enforce such
provisions specifically (without posting a bond or other security).
     12. Arbitration. Any controversy, dispute, disagreement, difference or
claim arising out of, under, in connection with or related to this Agreement
shall be finally determined by arbitration in accordance with the rules of the
American Arbitration Association (“AAA”) then in effect. The arbitration shall
take place in Atlanta, Georgia. Any arbitration shall be held

12



--------------------------------------------------------------------------------



 



before a single arbitrator who shall be selected by the mutual agreement of the
Company and the Executive, unless the parties are unable to agree to an
arbitrator, in which case, the arbitrator will be selected under the procedures
of the AAA. Judgment upon any award rendered may be entered in any court of
competent jurisdiction. The arbitrator shall have the authority to award any
remedy or relief that a court of competent jurisdiction could order or grant,
including, without limitation, the issuance of injunctive relief. Except as
necessary in court proceedings to enforce this arbitration provision or an award
rendered hereunder, or to obtain interim relief, neither a party nor an
arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of the Company and the Executive.
The parties agree that: (a) any notice of arbitration must be filed within
30 days after the date when the dispute or controversy arose; and (b) the costs
of the arbitration shall be paid by the Company (within 14 days following the
Company’s receipt of an invoice from the Executive, subject to Section 22 of
this Agreement), including food, travel and lodging incurred by the Executive or
his heirs or legal representatives in connection with the arbitration during his
lifetime (or, if longer, through the 20th anniversary of the Effective Date). In
order to comply with Section 409A of the Code, in no event shall the payments by
the Company under Section 12(b) be made later than the end of the calendar year
next following the calendar year in which such expenses were incurred; provided
that the Executive shall have submitted an invoice for such the expenses at
least 20 days before the end of the calendar year next following the calendar
year in which such expenses were incurred.
     13. Successors.
          (a) This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive other
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by the Executive’s legal representatives
and heirs. This Agreement shall inure to the benefit of and be binding upon the
Company and its affiliates, and their respective successors and assigns.
          (b) The Company shall cause any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all or
a substantial portion of the Company’s business and/or assets to assume this
Agreement expressly in writing (and deliver a copy to the Executive) and to
expressly agree to perform this Agreement immediately upon such succession in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.
     14. Notice. Any notice to be given hereunder by either party to the other
must be in writing and be effectuated either by personal delivery in writing or
by mail, registered or certified, postage prepaid, with return receipt
requested, with a copy via facsimile, as follows:
If to the Executive:
Mr. Christopher J. Davino
409 Osprey Lane
Brielle, New Jersey 08730
Fax: 404.806.6260

13



--------------------------------------------------------------------------------



 



With a copy to:
Beth Rosen, Esq.
409 Osprey Lane
Brielle, New Jersey 08730
Fax: 732.957.8550
If to the Company or any affiliate:
Premier Exhibitions, Inc.
3340 Peachtree Road, Suite 2250
Atlanta, Georgia 30326
Attention: Chairman of the Board
Fax: 404.842.2626
With a copy to:
Thompson Hine LLP
335 Madison Avenue, 12th Floor
New York, New York 10017
Attn: Richard S. Heller, Esq.
Fax: 212.344.6101
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
     15. Waiver of Breach. The waiver by any party to a breach of any provision
in this Agreement cannot operate or be construed as a waiver of any subsequent
breach by a party. Failure to enforce or delay in the enforcement in any breach
of a provision hereunder shall not constitute a waiver of such breach.
     16. Severability. The invalidity or unenforceability of any particular
provision in this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if the invalid or
unenforceable provision were omitted.
     17. Survival. Subject to any limits on applicability contained therein,
Sections 4(h), 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 18, 21 and 22 shall survive
and continue in full force in accordance with their terms notwithstanding any
termination of the Employment Period.
     18. Withholding. The Company may withhold from any amounts payable under
this Agreement such Federal, state, local, foreign or other taxes as shall be
required to be withheld pursuant to any applicable law or regulation.
     19. Amendment. No modifications or amendments of the terms and conditions
herein shall be effective unless in writing and signed by the parties or their
respective duly authorized agents.

14



--------------------------------------------------------------------------------



 



     20. Counterparts. This Agreement may be executed in separate facsimile or
electronic counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.
     21. Governing Law. To the extent not preempted by Federal law, this
Agreement shall be governed by and construed in accordance with the laws of the
State of Georgia, without reference to principles of conflict of laws. The
parties hereto irrevocably agree to submit to the jurisdiction and venue of the
state courts in Fulton County, Georgia and the federal courts in the Northern
District of Georgia in any court action or proceeding brought with respect to or
in connection with this Agreement.
     22. Compliance with Section 409A.
          (a) The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Code (“Section 409A”) or are exempt
therefrom and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. If the Executive notifies
the Company (with specificity as to the reason therefor) that the Executive
believes that any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Executive to incur
any additional tax or interest under Section 409A and the Company concurs with
such belief or the Company (without any obligation whatsoever to do so)
independently makes such determination, the Company shall, after consulting with
the Executive, reform such provision in a manner that is economically neutral to
the Company to attempt to comply with Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with
Section 409A.
          (b) A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Section 409A and Executive is no longer providing services (at a
level that would preclude the occurrence of a “separation from service” within
the meaning of Section 409A) to the Company or its affiliates as an employee or
consultant, and for purposes of any such provision of this Agreement, references
to a “termination,” “termination of employment” or like terms shall mean
“separation from service” within the meaning of Section 409A.
          (c) With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A: (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, and (iii) such
payments shall be made on or before the last day of Executive’s taxable year
following the taxable year in which the expense occurred, or such earlier date
as required hereunder.
          (d) Any taxable benefits or payments provided under Section 5 of this
Agreement are intended to be separate payments that qualify for the “short-term
deferral”

15



--------------------------------------------------------------------------------



 



exception to Section 409A to the maximum extent possible, and to the extent they
do not so qualify, are intended to qualify for the separation pay exceptions to
Section 409A, to the maximum extent possible. If none of these exceptions (or
any other available exception) applies, then notwithstanding anything contained
in this Agreement to the contrary, if the Executive is a “specified employee,”
as determined under the Company’s policy for identifying specified employees on
the date of termination, then to the extent required in order to comply with
Section 409A, all payments, benefits or reimbursements paid or provided under
this Agreement that constitute a “deferral of compensation” within the meaning
of Section 409A, that are provided as a result of a “separation from service”
within the meaning of Section 409A and that would otherwise be paid or provided
during the first six months following such date of termination shall be
accumulated through and paid or provided (together with interest at the
applicable federal rate under Section 7872(f)(2)(A) of the Code in effect on the
date of termination), within 30 days after the first business day that is more
than six months after the date of his separation from service (or, if the
Executive dies during such six-month period, within 30 days after the
Executive’s death).
          (e) Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within 30 days
after the Date of Termination”), the actual date of payment within the specified
period shall be within the sole discretion of the Company. For purposes of
Section 409A, the Executive’s right to receive any “installment” payments
pursuant to this Agreement shall be treated as a right to receive a series of
separate and distinct payments.
(Signatures are on the following page)

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            PREMIER EXHIBITIONS, INC.
      By:   /s/ Robert A. Brandon        Robert A. Brandon        Title:  
Deputy General Counsel        EXECUTIVE
      /s/ Christopher J. Davino       Christopher J. Davino           

17



--------------------------------------------------------------------------------



 



EXHIBIT A
APPROVED SERVICE
     Pursuant to Section 2(b) of the Agreement, the following service of the
Executive is hereby approved as of the Effective Date:
Service as a director on the board of directors of Hirsh International Corp. and
the board of directors of Pendum Inc.

Exhibit A-1



--------------------------------------------------------------------------------



 



EXHIBIT B

PREMIER EXHIBITIONS, INC.
2009 EQUITY INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
Notice of Stock Option Grant
     Premier Exhibitions, Inc., a Florida corporation (the “Company”), grants to
the Participant named below, in accordance with the terms of the Premier
Exhibitions, Inc. 2009 Equity Incentive Plan (the “Plan”) and this Nonqualified
Stock Option Agreement (the “Agreement”), an option (the “Option”) to purchase
the number of Shares at the exercise price per share (“Exercise Price”) as
follows:

     
Name of Participant:
  Christopher J. Davino
Number of Shares:
  1,170,000 Shares
Exercise Price:
  $0.69 per share
Date of Grant:
  September 3, 2009 

Terms of Agreement
     1. Grant of Option. Subject to and upon the terms, conditions and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Participant as of the Date of Grant the Option to purchase the
number of Shares at the Exercise Price as set forth above. This Option is
intended to be a nonqualified stock option and shall not be treated as an
“incentive stock option” within the meaning of that term under Section 422 of
the Code.
     2. Vesting of Option.
          (a) Unless and until terminated as hereinafter provided, the Option
shall vest and become exercisable if the Participant shall have remained in the
continuous employ of the Company or a Subsidiary through the vesting dates set
forth below with respect to the portion of Shares set forth next to such date:

          Portion of Shares Vested Vesting Date   and Exercisable
August 28, 2010
  1/3  
August 28, 2011
  1/3  
August 28, 2012
  1/3

          (b) Notwithstanding the provisions of Section 2(a), the Option will
become immediately exercisable in full if, prior to the date the Stock Option
becomes fully vested and

Exhibit B-1



--------------------------------------------------------------------------------



 



exercisable pursuant to Section 2(a), and while the Participant is in the employ
of the Company and its Subsidiaries, the Participant dies or becomes disabled
(defined by reference to the Employment Agreement between the Participant and
the Company dated as of September 3, 2009, as the same may be amended from time
to time by the parties (the “Employment Agreement”)) or a Change in Control
occurs.
          (c) In addition, the Option will vest in accordance with the terms of
Section 5(a) of the Employment Agreement, if and to the extent the applicable
provisions under Section 5(a) of the Employment Agreement are triggered.
          (d) For purposes of this Agreement, the continuous employment of the
Participant with the Company and its Subsidiaries shall not be deemed to have
been interrupted, and the Participant shall not be deemed to have ceased to be
an employee of the Company and its Subsidiaries, by reason of the transfer of
his employment among the Company and its Subsidiaries or a leave of absence or
layoff approved by the Committee.
     3. Forfeiture of Option. To the extent that the Option has not yet vested
pursuant to Section 2 above, it shall be forfeited automatically without further
action or notice if the Participant ceases to be employed by the Company and its
Subsidiaries prior to the Vesting Date other than as provided in Section 2(b) or
(c).
     4. Exercise of Option.
          (a) To the extent that the Option becomes vested and exercisable in
accordance with this Agreement, it may be exercised in whole or in part from
time to time by written notice to the Company or its designee stating the number
of Shares for which the Option is being exercised (which number must be a whole
number), the intended manner of payment, and such other provisions as may be
required by the Company or its designee. The Option may be exercised, during the
lifetime of the Participant, only by the Participant, or in the event of his
legal incapacity, by his guardian or legal representative acting on behalf of
the Participant in a fiduciary capacity under state law and court supervision.
If the Participant dies before the expiration of the Option, all or part of this
Option may be exercised (prior to expiration) by the personal representative of
the Participant or by any person who has acquired this Option directly from the
Participant by will, bequest or inheritance, but only to the extent that the
Option was vested and exercisable upon the Participant’s death.
          (b) The Exercise Price is payable (i) in cash or by certified or
cashier’s check or other cash equivalent acceptable to the Company payable to
the order of the Company, (ii) by surrender of Shares (including by attestation)
owned by the Participant having an aggregate Fair Market Value at the time of
exercise equal to the total Exercise Price, (iii) a cashless broker-assisted
exercise that complies with all Applicable Laws, or (iv) by a combination of the
foregoing methods.
     5. Term of Option. The Option will terminate on the earliest of the
following dates:

Exhibit B-2



--------------------------------------------------------------------------------



 



          (a) One year after the Participant ceases to be an employee of the
Company or any Subsidiary as a result of his death or permanent disability
(defined by reference to the Company’s long-term disability plan covering the
Participant);
          (b) Two years after the Participant’s employment terminates under the
circumstances described in Section 5(a) of the Employment Agreement (such period
to be tolled pending final determination of any controversy, dispute,
disagreement, difference or claim arising out of, under, in connection with or
related to the Employment Agreement);
          (c) Ninety days after the Participant ceases to be an employee of the
Company or any Subsidiary for any reason other than as described in Section 5(a)
or 5(b) herein (such period to be tolled pending final determination of any
controversy, dispute, disagreement, difference or claim arising out of, under,
in connection with or related to the Employment Agreement); or
          (d) The tenth anniversary of the Date of Grant.
          Notwithstanding the foregoing provisions of this Section 5, the period
during which the Option can be exercised after a termination of employment
subject to Sections 5(a), (b), or (c) above will automatically be extended if,
on the scheduled expiration date of such Option as set forth above, the
Participant cannot exercise the Option because such an exercise would violate an
applicable Federal, state, local, or foreign law; provided, however, that such
period shall not extend beyond the earlier of (i) thirty days after the exercise
of the Option first would no longer violate an applicable Federal, state, local,
and foreign law, or (ii) the tenth anniversary of the Date of Grant.
     6. Delivery of Shares. Subject to the terms and conditions of this
Agreement, Shares shall be issuable to the Participant as soon as
administratively practicable following the date the Participant (a) exercises
the Option in accordance with Section 4 hereof, (b) makes full payment to the
Company or its designee of the Exercise Price and (c) makes arrangements
satisfactory to the Company (or any Subsidiary, if applicable) for the payment
of any required withholding taxes related to the exercise of the Option. The
Participant shall not possess any incidents of ownership (including, without
limitation, dividend and voting rights) in the Shares until such Shares have
been issued to the Participant in accordance with this Section 6.
     7. Transferability. The Option may not be sold, exchanged, assigned,
transferred, pledged, encumbered or otherwise disposed of by the Participant;
provided, however, that the Participant’s rights with respect to such Option may
be transferred by will or pursuant to the laws of descent and distribution. Any
purported transfer or encumbrance in violation of the provisions of this
Section 7 shall be void, and the other party to any such purported transaction
shall not obtain any rights to or interest in such Option.
     8. Taxes and Withholding. The Participant is responsible for payment of any
federal, state, local or other taxes which must be withheld upon the exercise of
the Option, and the Participant must promptly pay to the Company (or a
Subsidiary, if applicable) any such taxes. The Company and its Subsidiaries are
authorized to deduct from any payment owed to the Participant any taxes required
to be withheld with respect to the exercise of the Option, including

Exhibit B-3



--------------------------------------------------------------------------------



 



social security and Medicare (FICA) taxes and federal, state, local or other
income tax with respect to income arising from the exercise of the Option. The
Company shall have the right to require the payment of any such taxes before
issuing any Shares pursuant to an exercise of the Option. In lieu of all or any
part of a cash payment, the Participant may elect, in accordance with procedures
established by the Company, to have the Company withhold a portion of the Shares
that otherwise would be issued to the Participant upon exercise of the Option
having a Fair Market Value equal to the minimum amount required to be withheld.
Any fractional Share amount due relating to such tax withholding will be rounded
up to the nearest whole Share and the additional amount will be added to the
Participant’s federal withholding.
     9. Compliance with Law. The Company shall comply with all applicable
federal and state securities laws and listing requirements of the NASDAQ Global
Market or any other national securities exchange, as applicable, with respect to
the Option.
     10. Adjustments. The Exercise Price and the number and kind of shares of
stock covered by this Agreement shall be subject to adjustment as provided in
Section 15 of the Plan.
     11. Amendments. Subject to the terms of the Plan, the Committee may modify
this Agreement upon written notice to the Participant. Any amendment to the Plan
shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto. Notwithstanding the foregoing, no amendment of
the Plan or this Agreement shall adversely affect the rights of the Participant
under this Agreement without the Participant’s consent unless otherwise provided
in the Plan.
     12. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
     13. Relation to Plan. The Option granted under this Agreement and all the
terms and conditions hereof are subject to the terms and conditions of the Plan
and the Employment Agreement. This Agreement, the Employment Agreement and the
Plan contain the entire agreement and understanding of the parties with respect
to the subject matter contained in this Agreement, and supersede all prior
written or oral communications, representations and negotiations in respect
thereto. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern (and in the event of any
inconsistency between this Agreement or the Plan and the Employment Agreement,
the Employment Agreement shall govern). Capitalized terms used herein without
definition shall have the meanings assigned to them in the Plan. The Committee
acting pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein or in the Plan, have the right to determine
any questions which arise in connection with the grant or exercise of the
Option. All determinations and decisions made by the Committee pursuant to the
provisions of the Plan shall be final, conclusive and binding on all persons.
     14. Successors and Assigns. Without limiting Section 7 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Participant, and the successors and assigns of the Company.

Exhibit B-4



--------------------------------------------------------------------------------



 



     15. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Georgia, without giving
effect to the principles of conflict of laws thereof.
     16. Relation to Other Benefits. Any economic or other benefit to the
Participant under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Participant may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or a Subsidiary.
     17. Use of Participant’s Information. Information about the Participant and
the Participant’s participation in the Plan may be collected, recorded and held,
used and disclosed for any purpose related to the administration of the Plan.
The Participant understands that such processing of this information may need to
be carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Participant’s country
or elsewhere, including the United States of America. The Participant consents
to the processing of information relating to the Participant and the
Participant’s participation in the Plan in any one or more of the ways referred
to above.
     18. Electronic Delivery. The Participant hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan; provided that written copies of any
and all materials referred to above will be delivered to the Participant in
accordance with the provisions of Section 14 of the Employment Agreement at no
charge. The Participant hereby consents to any and all procedures the Company
has established or may establish for an electronic signature system for delivery
and acceptance of any such documents that the Company may elect to deliver, and
agrees that his or her electronic signature is the same as, and shall have the
same force and effect as, his or her manual signature. The Participant consents
and agrees that any such procedures and delivery may be effected by a third
party engaged by the Company to provide administrative services related to the
Plan.
(Signatures are on the following page)

Exhibit B-5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and the Participant has also executed
this Agreement, as of the Date of Grant.

                  PREMIER EXHIBITIONS, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

     The undersigned hereby acknowledges receipt of a copy of the Plan Summary
and Prospectus, and the Company’s most recent Annual Report and Proxy Statement
(the “Prospectus Information”). The Participant represents that he or she is
familiar with the terms and provisions of the Prospectus Information and hereby
accepts the Option on the terms and conditions set forth herein and in the Plan.

                              Participant    
 
           
 
  Date:        
 
     
 
   

Exhibit B-6



--------------------------------------------------------------------------------



 



EXHIBIT C

MUTUAL RELEASE OF CLAIMS
     This MUTUAL RELEASE OF CLAIMS (the “Release”) is executed by Christopher J.
Davino (the “Executive”) and Premier Exhibitions, Inc. (together with its
successors, the “Company”).
     In consideration of the agreement by the Company to provide the Executive
with the rights, payments and benefits under the Employment Agreement between
the Executive and the Company dated as of September 3, 2009 (the “Employment
Agreement”), the Executive hereby agrees as follows:
     (a) Subject to paragraph (e) below, the Executive for himself, and for his
heirs, administrators, representatives, executors, successors and assigns
(collectively “Releasers”) does hereby irrevocably and unconditionally release,
acquit and forever discharge the Company, its affiliates and their respective
current and former officers, directors and employees in their official
capacities (collectively, “Releasees”), and each of them from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, remedies, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs)
of any nature whatsoever arising out of or relating to his employment
relationship, or the termination of that relationship, with the Company and its
affiliates, known or unknown, whether in law or equity and whether arising under
federal, state or local law and in particular including any claim for
discrimination based upon race, color, ethnicity, sex, age, national origin,
religion, disability, or any other unlawful criterion or circumstance, which the
Executive and Releasers had, now has, or may have in the future against each or
any of the Releasees (collectively “Executive/Releaser Actions”) arising on or
before the date hereof relating to the Executive’s employment with the Company
and its affiliates. This Release includes, but is not limited to, any rights or
claims arising under any statute, including the Employee Retirement Income
Security Act of 1974, Title VII of the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act, the Americans with Disabilities Act, the Family and
Medical Leave Act, the Fair Labor Standards Act, or any other foreign, federal,
state or local law or judicial decision, including, but not limited to, and any
rights or claims under any policy, agreement, understanding or promise, written
or oral, formal or informal, between Executive and any of the Releasees.
Notwithstanding anything to the contrary, this paragraph shall not apply to:
(i) any act that constitutes a criminal act under any Federal, state or local
law committed or perpetuated by any Releasee (including any criminal act of
fraud or theft committed by such Releasee); (ii) any act of fraud or theft
committed by any Releasee; (iii) any Releasee’s continuing obligations under the
Employment Agreement, including but not limited to any Releasee’s obligations to
provide insurance coverage for and indemnification to Executive as set forth
under Section 8 entitled “Director’s and Officer’s Insurance” and Section 9
entitled “Indemnification”; or (iii) any Releasee that is threatening litigation
against Executive, actively engaged in litigation against Executive or
threatening or actively defaming Executive’s reputation unless said Releasee
signs a separate release substantially similar to this Release and releasing
Executive for any asserted claims provided that payment of severance obligations
under the Employment Agreement shall not be conditioned to the signing of such
separate release.

Exhibit C-1



--------------------------------------------------------------------------------



 



     (b) The Executive acknowledges that: (i) this entire Release is written in
a manner calculated to be understood by him; (ii) he has been advised to consult
with an attorney before executing this Release; (iii) he was given a period of
twenty-one days within which to consider this Release; and (iv) to the extent he
executes this Release before the expiration of the twenty-one day period, he
does so knowingly and voluntarily and only after consulting his attorney. The
Executive shall have the right to cancel and revoke this Release by delivering
notice to the Company pursuant to the notice provision of Section 14 of the
Employment Agreement prior to the expiration of the seven-day period following
the date hereof or any longer period required under applicable state law, and
the severance benefits under the Employment Agreement shall not become
effective, and no payments or benefits shall be made or provided thereunder,
until the day after the expiration of such seven-day period (the “Revocation
Date”). Upon such revocation, this Release and the provisions of
Section 5(a)(ii) of the Employment Agreement and Section 2(b)(ii) of the
Nonqualified Stock Option Agreement attached as Exhibit B to the Employment
Agreement shall be null and void and of no further force or effect.
     (c) Notwithstanding anything herein to the contrary, the sole matters to
which the Release do not apply are: (i) the Executive’s rights of
indemnification (including the rights set forth in Section 9 of the Employment
Agreement) and directors and officers liability insurance coverage (including
the rights set forth in Section 8 of the Employment Agreement) to which he was
entitled immediately prior to                      with regard to his service as
an officer or director of the Company or other fiduciary capabilities; (ii) the
Executive’s rights under any tax-qualified pension or claims for accrued vested
benefits or rights under any other employee benefit or welfare plan, policy or
arrangement (whether tax-qualified or not) maintained by the Company or under
COBRA; (iii) the Executive’s rights under Sections 5 and 11(b) of the Employment
Agreement, which are intended to survive termination of employment; (iv) any
claims or rights that cannot be waived by law, including the right to file an
administrative charge for discrimination; or (v) the Executive’s rights as a
shareholder of the Company.
     (d) In the event that the Executive exercises his right to file an
administrative charge for discrimination, he understands that he is entitled to
no pay, benefits, compensation or relief of any type from the Company and its
affiliates as a result of such filing.
     (e) The Company, on behalf of itself and the other Releasees, also agrees
that they hereby irrevocably and unconditionally release, acquit and forever
discharge the Executive and all Releasers from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
remedies, actions, causes of action, suits, rights, demands, costs, losses,
debts and expenses (including attorneys’ fees and costs) of any nature
whatsoever, known or unknown, whether in law or equity and whether arising under
federal, state or local law, and in particular including any claim for
discrimination based upon race, color, ethnicity, sex, age, national origin,
religion, disability, or any other unlawful criterion or circumstance, that any
Releasee had, now has, or may have in the future against the Executive and the
other Releasers arising on or before the date hereof and arising out of or
relating to the Executive’s employment relationship or the termination of that
relationship with the Company and/or its affiliates, except that this paragraph
shall not apply to: (i) any act that constitutes a criminal act under any
Federal, state or local law committed or perpetuated by the Executive during the
course of the Executive’s employment with the Company or its affiliates or
thereafter prior to the execution date of this Release (including any criminal
act of fraud, material misappropriation of

Exhibit C-2



--------------------------------------------------------------------------------



 



funds or embezzlement or any other criminal action); (ii) any act of fraud or
material theft committed by the Executive in connection with his employment with
the Company or thereafter prior to the execution date of this Release; or
(iii) the Executive’s continuing obligations under the Employment Agreement.
Notwithstanding anything herein to the contrary, the releases provided in
paragraph (a) above shall not apply to any Releasee who fails to abide by the
releases set forth in this paragraph (e). This Release includes, but is not
limited to, any rights or claims arising under any statute, including the
Employment Retirement Income Security Act of 1974, Title VII if the Civil Rights
Act of 1991, the Age Discrimination in Employment Act of 1967, as amended by the
Older Workers Benefit Protection Act, the American Disabilities Act, the Family
and Medical Leave Act, the Fair Labor Standards Act, or any other foreign,
federal, state or local law or judicial decision, including, but not limited to,
any rights or claims under any policy, agreement, understanding or promise,
written or oral, formal or informal, between Executive (and/or the Releasers)
and any of the Releasees.
     (f) Notwithstanding anything herein to the contrary, if in connection with
any bankruptcy, receivership, assignment for the benefit of creditors or other
insolvency proceeding commenced by or against the Company, the Executive is
required to disgorge as an avoidable preference or fraudulent conveyance all or
any portion of the severance benefits payable to him under the Employment
Agreement, then the Executive thereafter shall be entitled to file a claim
against the Company for all such severance benefits less only that portion, if
any, of such severance benefits he retained and Executive may participate pro
rata with all other similarly situated claimants under a plan of reorganization,
liquidation or other dissolution, including but not limited to all recovery from
any and all claims held by litigation trustee or the Company on behalf of
creditors, regardless of whether they are recovered from any Releasee.
     (g) This Release is the complete understanding between the Executive and
the Company in respect of the subject matter of this Release and supersedes all
prior agreements relating to the same subject matter. The Executive has not
relied upon any representations, promises or agreements of any kind except those
set forth herein in signing this Release.
     (h) In the event that any provision of this Release should be held to be
invalid or unenforceable, each and all of the other provisions of this Release
shall remain in full force and effect. If any provision of this Release is found
to be invalid or unenforceable, such provision shall be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law.
     (i) This Release shall be governed by and construed in accordance with the
laws of the State of Georgia, without reference to principles of conflict of
laws.
     (j) This Release inures to the benefit of the Company and its affiliates
and their respective successors and assigns.
     (k) No modifications or amendments of this Release shall be effective
unless in writing and signed by the parties or their respective duly authorized
agents.

Exhibit C-3



--------------------------------------------------------------------------------



 



     This MUTUAL RELEASE OF CLAIMS is executed by the Executive and the Company
on                     .

                              Christopher J. Davino    
 
                PREMIER EXHIBITIONS, INC.    
 
           
 
  By:  
 
   
 
  Name:  
 
   
 
  Title:  
 
     

Exhibit C-4